Citation Nr: 0611386	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-06 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1994 to 
November 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO denied an increased rating for the veteran's 
low back disability.  

This case was previously before the Board in May 2004, at 
which time this issue was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  

This appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.

REMAND

The record reflects that the veteran was accorded a VA 
orthopedic examination in November 2002.  Following the 
Board's remand in May 2004, the veteran submitted a statement 
indicating that her back condition had increased in severity 
and that she was in constant pain.  VA's General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995) (VA was required to 
afford a contemporaneous medical examination where 
examination report was approximately two years old).  
Consequently, the Board concludes that it must remand this 
case to accord the veteran a new examination.  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate her claim for an 
increased rating, but she was not provided with notice 
of the type of evidence necessary to establish an 
effective date for the disability on appeal should an 
increase be granted.  As remand is otherwise required in 
this case, on remand corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should be provided, 
which informs the veteran that an effective date will be 
assigned if an increased rating is awarded, and also 
includes an explanation as to the type of evidence that 
is needed to establish an effective date.  

For the reasons noted above, this appeal is REMANDED for 
the following:
      
1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her low back 
pain since October 2004.  After securing 
the necessary release, the RO should 
obtain these records.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the veteran's low back 
strain.  The claims file and a copy of 
this remand must be made available to and 
be reviewed by the VA examiner.  The 
examination should include any tests or 
studies that are deemed necessary for an 
accurate assessment.  

The examiner should conduct a thorough 
orthopedic examination of lumbosacral 
spine and provide a detailed description 
of the symptomatology found.  The 
examiner should document any limitation 
of motion, including any limitation of 
motion due to pain, expressed in terms of 
degrees.  The examiner should also be 
asked to evaluate any functional loss due 
to pain or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use, 
and the frequency of such flare-ups.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case and be 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






